Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 25, 2017

                                       No. 04-16-00613-CR

                                  Victor Leonel RODRIGUEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 111th Judicial District Court, Webb County, Texas
                              Trial Court No. 2015CRS001361 D2
                         Honorable Monica Z. Notzon, Judge Presiding


                                          ORDER
        On October 20, 2016, the court reporter responsible for preparing the reporter’s record in
this appeal filed a notification of late record stating the reporter’s record had not been filed
because appellant: (1) had failed to pay or make arrangements to pay the reporter’s fee for
preparing the record and appellant is not entitled to appeal without paying the fee; and (2) had
failed to request the record in writing. By order dated October 21, 2016, appellant was ordered
to provide written proof to this court by October 31, 2016 that (1) the appellant had requested the
court reporter to prepare the reporter’s record, which request must designate the portions of the
proceedings and the exhibits to be included, see TEX. R. APP. P. 34.6(b)(1); and (2) either (a) the
reporter’s fee had been paid or arrangements have been made to pay the reporter’s fee; or (b)
appellant is entitled to appeal without paying the reporter’s fee. The order stated that if appellant
failed to respond within the time provided, appellant’s brief would be due by November 21,
2016, and the court would consider only those issues or points raised in appellant’s brief that did
not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

       Appellant did not respond to our prior order and did not file his brief. On December 18,
2016, this appeal was abated to the trial court for an abandonment hearing. See TEX. R. APP. P.
38.8(b)(2). The trial court found: (1) appellant wanted to prosecute his appeal; (2) appellant is
indigent; and (3) sanctions were not appropriate against appellant’s attorney. The trial court
appointed new appellate counsel to represent appellant.

       By order dated January 6, 2017, this appeal was reinstated on the docket of this court, and
appellant’s newly appointed attorney, Mr. Richard Gonzalez, was ordered to: (1) submit a
written request to the court reporter to prepare the reporter’s record for this appeal, which request
must designate the portions of the proceedings and the exhibits to be included, see TEX. R. APP.
P. 34.6(b)(1); and (2) file a copy of the written request in this court no later than January 20,
2017.

        Mr. Gonzalez has failed to file the written request, and has also failed to respond to two
informal inquiries by a deputy clerk of this court seeking to determine the status of the filing. It
is therefore ORDERED that Mr. Gonzalez: (1) submit a written request to the court reporter to
prepare the reporter’s record for this appeal, which request must designate the portions of the
proceedings and the exhibits to be included, see TEX. R. APP. P. 34.6(b)(1); and (2) file a copy of
the written request in this court no later than January 31, 2017. If Mr. Gonzalez does not file a
copy of the written request for the preparation of the reporter’s record in this court by
January 31, 2017, this appeal will be abated to the trial court for a second abandonment
hearing. See TEX. R. APP. P. 2, 38.8(b). At the hearing, the trial court will be instructed to
consider whether sanctions should be assessed against Mr. Gonzalez for wasting judicial
resources.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court